On Habeas Corpus of Negro Charles and Wife.
In November Term, 1781. (p. 467.)
ON the hearing of this Cafe, the Court adjudged in favor of the difeharge of the Negroes, and ordered the Defendant to deliver them to the Sheriff of Bergen, *14to remain in his Cuftody, until the further Order of the Court.
And now, on Motion of Mr. Elias Boudinot for Ni~ cholas Covenho~en, Mafter of the Laid Negroes, it is or~ dered by the Court, that the Sheriff of Bergen, do on fervice of this Rule, deliver to the Laid Nicholas Coven~ hoven, or his Order, the Laid Negro Charles and Wife.